Citation Nr: 1745663	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-57 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation pursuant to 38 U.C.S.A. § 1151 for radiation cystitis (claimed as a bladder condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal has been advanced on the Board's docket based on advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation pursuant to 38 U.C.S.A. § 1151 for radiation cystitis.  Remand is required to obtain and associate with the claims file outstanding private treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R.              § 3.159(c)(1).

In February 2003, the Veteran sought VA treatment for stomach problems.  Routine lab work revealed an elevated prostate specific antigen (PSA).  Repeated testing continued to show an elevated PSA, so in June 2003 a prostate biopsy was performed.  The pathology report revealed the presence of prostate cancer.  On August 5, 2003, a radical prostatectomy was performed by the Veteran's treating VA physician.  In an October 2003 follow-up appointment, the Veteran's PSA was recorded at 0.00.  The treating VA physician presented the Veteran with two options for continued treatment.  First, the Veteran could take hormonal ablation for a year and his PSA would continue to be monitored.  Second, the Veteran could undergo radiation therapy.  The treating VA physician felt that "the radiation would offer him the most good with the least amount of long term problems" and it was noted that the Veteran was in agreement with this.  Accordingly, the Veteran underwent radiation therapy at St. Mary's Hospital from December 2003 to February 2004.  See October 2016 notice of disagreement ("VA Dr. [] sent me to St Mary's Hospital... to have radiation treatments"); see also VA treatment record (03/12/2004) (noting completion of radiation therapy in February 2004).  The evidence shows that the Veteran's current radiation cystitis is a residual of this radiation therapy.  See, e.g., September 2015 VA Medical Opinion (providing a positive linkage opinion).

The Veteran asserts that he is entitled to compensation under § 1151 because his treating VA physician should have never recommended radiation therapy.  This is, in effect, a referral situation.  See generally Ollis v. Shulkin, 857 F.3d 1338 (Fed. Cir. 2017) (a claimant may succeed under a referral theory pursuant to § 1151 if VA doctors were the proximate cause of the performance of a certain medical procedure).  

Prior to adjudication of this claim, VA must obtain and associate with the claims file the records related to radiation therapy at St. Mary's Hospital.  38 C.F.R.            § 3.159(c)(1).  It appears that some of the medical records may be in the Vista Imaging system.  See VA treatment record (12/08/2003) (showing a St. Mary's oncology simulation note was uploaded to Vista Imaging).  For all other records, the AOJ should request that the Veteran provide authorization for VA to obtain them or otherwise submit them himself.
 
Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any records in the Vista Imaging system from St. Mary's Hospital which are related to radiation therapy performed from December 2003 to February 2004.  

2.  Contact the Veteran and ask him to provide, or provide authorization for VA to obtain, all records from St. Mary's Hospital related to radiation therapy performed from December 2003 to February 2004.  This includes non-medical records such as an informed consent form or any fee-basis agreements between VA and St. Mary's Hospital.  If authorization is provided, reasonable efforts should be taken to obtain them.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

